

Exhibit 10.1


SECOND FORBEARANCE AGREEMENT
THIS SECOND FORBEARANCE AGREEMENT, dated as of April 27, 2020 (this
“Agreement”), by and among AG Mortgage Investment Trust, Inc. and its
undersigned affiliates, jointly and severally (each, a “Seller Entity,” and
collectively, the “Companies”), and the buyer parties listed on Schedule 1
hereto (collectively, the “Participating Counterparties”), recites and provides
as follows:
RECITALS
A.The Companies are party to various repurchase agreements and other related
agreements with the Participating Counterparties, as well as certain other
agreements with the Participating Counterparties, including those set forth on
Schedule 2 (such agreements, collectively, the “Applicable Agreements”);
provided, however, that the agreements identified as “JV Applicable Agreements”
on Schedule 2 shall be Applicable Agreements only to the extent of the ownership
interests of AG Mortgage Investment Trust, Inc. in the seller under such JV
Applicable Agreement.
B.The Companies are party to that certain Forbearance Agreement, dated as of
April 10, 2020 (the “First Forbearance Agreement”), with certain buyer parties
listed on Schedule 1 thereto (the “First Forbearance Counterparties”), and the
forbearance period under the First Forbearance Agreement is scheduled to end on
April 27, 2020.
C.The Companies acknowledge and agree that various defaults and/or events of
default exist or are likely to exist, or with the passage of time will or are
likely to occur, under the terms of one or more of the Applicable Agreements
with Participating Counterparties, including without limitation, on account of
(i) the failure by one or more Seller Entities to make certain payments to the
applicable Participating Counterparties under the Applicable Agreements related
to margin calls, requests for payments, other payment provisions, financial
covenants, or termination provisions, (ii) the failure by one or more Seller
Entities to deliver certain notices to Participating Counterparties, and/or
(iii) cross-default provisions under the Applicable Agreements (collectively,
the “Acknowledged Events of Default”).
D.The Companies have requested that the Participating Counterparties forbear
from exercising any and all rights and remedies under the Applicable Agreements
or applicable law relating to any or all of the Acknowledged Events of Default,
unless as otherwise provided in this Agreement.
E.The Participating Counterparties have agreed to forbear from exercising their
rights and remedies with respect to the Acknowledged Events of Default solely
during the Forbearance Period (as defined below) on the terms and subject to the
conditions set forth in this Agreement.
AGREEMENT
NOW, THEREFORE, for and in consideration of the promises, mutual covenants,
releases, and agreements herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


1



--------------------------------------------------------------------------------




1.Forbearance. From and after the Effective Date (as defined below) and through
the earlier of: (i) 4:30 p.m. Eastern Daylight Time on June 1, 2020, and (ii)
the occurrence and continuance of a Triggering Event (as defined herein) (the
“Forbearance Period”), each of the Participating Counterparties shall and hereby
agrees to forbear from exercising any of its rights or remedies, as applicable,
under its respective Applicable Agreements in respect of the Acknowledged Events
of Default; provided that, without limiting and subject to the foregoing, each
Participating Counterparty shall be permitted, during the Forbearance Period, to
request, demand, or provide notice of margin, collateral or payments under the
Applicable Agreements or applicable law; provided further that nothing contained
herein will prevent a Participating Counterparty from exercising any such rights
or remedies that are required by FINRA Rule 4210 as long as the applicable
Participating Counterparty has exercised good faith efforts to obtain a waiver
of, or an extension pursuant to, or to otherwise excuse compliance with, FINRA
Rule 4210.
Except as expressly set forth in this Agreement, nothing contained in this
Agreement shall be deemed to constitute a waiver of any Acknowledged Event of
Default or any other default, event of default or termination event under any of
the Applicable Agreements or an amendment, supplement or modification of any
term or condition of any of the Applicable Agreements. Upon the termination of
the Forbearance Period, the agreement of the Participating Counterparties to
forbear as set forth in this Section 1 shall be void ab initio and immediately
terminate without the requirement of any demand, presentment, protest, or notice
of any kind (including any written notice of such termination or any obligation
to provide notice of any default, event of default, termination event or
exercise of remedies that may be required under the respective Applicable
Agreements), all of which are hereby waived by the Companies. The Companies
hereby acknowledge and agree that, upon the termination of the Forbearance
Period, the Participating Counterparties that are party hereto may at any time,
and from time to time, in their sole and absolute discretion, with respect to
the Acknowledged Events of Default or any other default or event of default that
may have occurred under the respective Applicable Agreements, exercise against
any applicable Seller Entity (and its properties) any and all of their
respective rights, remedies, powers and privileges under and in accordance with
such Applicable Agreements, applicable law and/or equity, all of which rights,
remedies, powers and privileges are fully reserved by each of the Participating
Counterparties, and without regard to any grace or notice periods provided under
such Applicable Agreements, all of which shall be deemed to have expired.
2.Security Interest. Pursuant and subject to the terms of the First Forbearance
Agreement and the Security and Collateral Agency Agreement, the Companies
granted a security interest in the Collateral (as defined in the First
Forbearance Agreement) to the Collateral Agent and its successors and assigns,
for the benefit of the First Forbearance Counterparties in accordance with their
respective Pro Rata Realized Losses. With respect to the security interest
granted by the Companies, (i) during the Forbearance Period, the Companies shall
have full power and authority to use cash Collateral in accordance with the
budget annexed hereto as Schedule 3, subject to the variances set forth therein,
and to make payments to professionals of Participating Counterparties regardless
of whether such amounts are included in the budget, and (ii) upon the expiration
of the Forbearance Period, the Collateral shall be subject to a customary
carveout for professional fees and other wind-down expenses as set forth more
particularly in Section 7.3(c) of the Security and Collateral Agency Agreement.
For the avoidance of doubt, there shall be no diminution in the right


2



--------------------------------------------------------------------------------




of any Participating Counterparty to the Collateral in the event such
Participating Counterparty declines to extend its agreements in Section 1 at the
end of the Forbearance Period. In addition, for the avoidance of doubt, as
indicated in the budget annexed hereto as Schedule 3 the Companies may use up to
$5,000,000 to pay outstanding deficiency claims owed to Non-Participating
Counterparties under repurchase agreements and other related agreements.
Pursuant to Section 5.2 of the Security and Collateral Agency Agreement, the
Participating Counterparties hereby certify to the Collateral Agent that as of
the date hereof, and as confirmed by AG Mortgage Investment Trust, Inc., they
collectively represent the Majority Participating Counterparties (as defined in
the Security and Collateral Agency Agreement). Pursuant to Section 4.3 and
Section 5.2 of the Security and Collateral Agency Agreement, the Participating
Counterparties hereby direct the Collateral Agent to execute that certain
Amendment No. 1 to Intercreditor and Subordination Agreement, dated as of the
date hereof (“Amendment No. 1”), among Wilmington Trust as the Senior Collateral
Agent (as defined in Amendment No. 1), AG REIT Management, LLC as Subordinated
Lender (as defined in Amendment No. 1), and AG Mortgage Investment Trust, Inc.,
on behalf of itself and the Seller Entities.




3



--------------------------------------------------------------------------------




3.Conditions to Effectiveness. This Agreement shall become effective as of the
date (the “Effective Date”) on which the following conditions shall have been
satisfied or waived in writing by the Participating Counterparties:
(a)
the execution of this Agreement by the Companies and at least one First
Forbearance Counterparty, provided that, with respect to a Participating
Counterparty that executes a counterpart of this Agreement within one (1)
business day after the Effective Date, (i) this Agreement shall be effective as
to such Participating Counterparty upon such execution by such Participating
Counterparty and (ii) the Companies shall provide updated versions of Schedule 1
and Schedule 2 to all of the Participating Counterparties within one (1)
business day after execution by such Participating Counterparty;

(b)
each of the Security and Collateral Agency Agreement, and the Intercreditor
Agreement shall be fully executed;

(c)
the security interests granted pursuant to Section 2 of the First Forbearance
Agreement and the Security and Collateral Agency Agreement shall have been
perfected (in the case of any assets that can be perfected with a UCC filing) or
are being perfected in accordance with the Security Documents;  

(d)
no default or event of default has occurred and is continuing under the
Applicable Agreements other than the Acknowledged Events of Default unless such
default or event of default has been expressly and irrevocably waived by the
applicable Participating Counterparty;

(e)
to the extent invoiced at least one business day prior to the Effective Date,
the Companies shall have paid the reasonable fees and out-of-pocket expenses of
counsel and other professional advisors to each Participating Counterparty;

(f)
immediately before and after giving effect to this Agreement, the
representations and warranties of the Companies set forth in Sections 7 and 8
herein shall be true and correct in all material respects on and as of the
Effective Date; and

(g)
in addition to the $10,000,000 in proceeds from the issuance of a subordinated
note that AG Mortgage Investment Trust, Inc. received in connection with the
First Forbearance Agreement, AG Mortgage Investment Trust, Inc. shall have
received an additional $10,000,000 in proceeds from amendment no. 1 to the
subordinated note (which shall be subject to the Intercreditor Agreement) issued
to AG REIT Management, LLC, and deposited such proceeds in a cash collateral
account that shall constitute Collateral.

4.Common Interest Rate. During the Forbearance Period, notwithstanding any term
in any Applicable Agreement to the contrary, the rate of interest or the pricing
rate that shall accrue on any and all obligations of any Seller Entity owed to
each Participating Counterparty under such Applicable Agreement (but not, for
the avoidance of doubt, obligations of any affiliate or managed


4



--------------------------------------------------------------------------------




fund of Angelo Gordon, L.P. party to a JV Applicable Agreement that is not a
Seller Entity, which obligations shall accrue at the rate of interest specified
in such JV Applicable Agreement) shall be the sum of (i) LIBOR (as defined and
determined pursuant to the terms of each Applicable Agreement) and (ii) 5.00%
(the “Common Rate”). During the Forbearance Period, to the extent the income,
funds, cash collateral and other proceeds received under or in connection with
an Applicable Agreement and/or Applicable Assets thereunder is insufficient to
pay the Common Rate due on the applicable due date under such Applicable
Agreement, the applicable Seller Entity shall pay such unpaid amount on such due
date.
5.Agreement to Extend Maturity. During the Forbearance Period, notwithstanding
any term in any Applicable Agreement to the contrary, each Participating
Counterparty agrees to extend the maturity dates of each of its Applicable
Agreements until the end of the Forbearance Period. Each Participating
Counterparty shall instruct the applicable prime brokerage to treat the terms of
each of its Applicable Agreements as having been overridden as set forth in this
Section 5.
6.Dispositions of Collateral.
(a)
Subject to advance written notice to all Participating Counterparties, the
Companies and a Participating Counterparty may agree to optionally terminate a
transaction pursuant to an Applicable Agreement (“Applicable Transaction”) in
whole or in part through a liquidation, close-out, optional termination or the
sale of, in each case, all or a portion of the assets (including, without
limitation, cash) subject to such Applicable Agreement (“Applicable Assets”),
provided that (x) each sale of the Applicable Assets shall be made on an arm’s
length basis by the Companies on customary market terms (which may include sales
to affiliates of the Companies or the Participating Counterparties and/or the
credit bidding of assets by the Participating Counterparties) and (y) unless
otherwise approved by the Required Counterparties, no such sale will result in a
loss in excess of the amounts set forth in Section 6(b) below.

(b)
The Required Counterparties shall be deemed to have approved (i) the sale of a
Loan Asset or a pool of Loan Assets provided that such sale does not result in a
loss in excess of 1% of the Loan Balance, and (ii) the sale of Securities Assets
to the extent that such sale does not result in an Aggregate Securities Net Loss
in excess of 10% of the Participating Counterparty’s Securities Balance.

(c)
Within two (2) business days after settlement of a sale in accordance with this
Section 6, the Companies shall send a report detailing any gains and/or losses
and the then current outstanding amounts due under the related Applicable
Agreements in form and substance reasonably acceptable to the parties.

(d)
All proceeds of any such termination described above (net of reasonable and
customary expenses (if any) in connection with the applicable disposition) shall
be remitted to and applied by the relevant Participating Counterparty as
follows: (i) first, to the outstanding repurchase price in respect of the
disposed Applicable Assets,



5



--------------------------------------------------------------------------------




(ii) second, to all other obligations owed under such Applicable Agreement,
(iii) third, to all other obligations owed by the Companies to the relevant
Participating Counterparty or its affiliates under any such Applicable
Agreements, any other agreements or otherwise (regardless of whether the
applicable Participating Counterparty or such affiliate has a contractual right
to do so under the Applicable Agreement or any other agreement with any of the
Companies), and (iv) fourth, after termination of all of a Participating
Counterparty’s Applicable Agreements, satisfaction of all obligations
thereunder, and application of all remaining proceedings in accordance with the
foregoing, any further proceeds shall be subject to the lien and security
interest granted in Section 2 of the First Forbearance Agreement and any such
excess cash proceeds shall be remitted directly to Deposit Accounts (as defined
in the Security and Collateral Agency Agreement) that are subject to Deposit
Account Control Agreements (as defined in the Security and Collateral Agency
Agreement).
(e)
The Companies and the Participating Counterparties will reasonably cooperate to
facilitate the sales contemplated in this Section 6 and any sales executed prior
to the Effective Date, and the Companies shall use best efforts to receive the
consent of the Required Counterparties as required in Section 6(b) above.

(f)
Further, all cash collateral that is held by any Participating Counterparty or
any affiliate thereof in connection with any Applicable Agreement shall be
applied by the relevant Participating Counterparty in accordance with the
foregoing.

7.Representations and Warranties by the Companies. Each of the Companies hereby
represents and warrants that each of the following statements is true, accurate
and complete as of the date hereof:
(a)
Each of the Companies understands the temporary nature of the provisions of this
Agreement and recognizes that no Participating Counterparty has any obligation
to expand or extend any of the terms hereof;

(b)
There are no material agreements between the Companies and any other
counterparties that have not been disclosed to the Participating Counterparties;
and

(c)
The Companies have not received any notice of default or event of default under
any Applicable Agreements and the Companies have not received any notice of
default relating to any other indebtedness, except as specified in Schedule 4.



6



--------------------------------------------------------------------------------




8.Representations and Warranties by All Parties. Each of the parties hereto
hereby represents and warrants that each of the following statements is true,
accurate and complete as to such party as of the date hereof:
(a)
Such party has carefully read and fully understood all of the terms and
conditions of this Agreement;

(b)
Such party has consulted with, or had a full and fair opportunity to consult
with, an attorney regarding the terms and conditions of this Agreement;

(c)
Such party has had a full and fair opportunity to participate in the drafting of
this Agreement;

(d)
Such party is freely, voluntarily, knowingly, and intelligently entering into
this Agreement;

(e)
In entering into this Agreement, such party has not relied upon any
representation, warranty, covenant or agreement not expressly set forth herein
or in its respective Applicable Agreement;

(f)
This Agreement has been duly authorized and validly executed and delivered by
such party and constitutes each such party’s legal, valid and binding
obligation, enforceable in accordance with its terms;

(g)
Such party is executing this Agreement and agreeing to be bound on account of
all Applicable Agreements to which it is a party; and

(h)
Such party is duly organized, validly existing and in good standing under the
laws of its jurisdiction of formation and has the full power and legal authority
to execute this Agreement, consummate the transactions contemplated hereby, and
perform its obligations hereunder.

9.Covenants by the Companies. The Companies hereby covenant that, during the
Forbearance Period:
(a)
within two (2) business days after the Effective Date, the Companies shall make
an additional cash margin payment to each Participating Counterparty in an
amount equal to its Pro Rata UPB Share of $40 million;

(b)
no management fees shall be paid by any Company to Angelo Gordon, L.P. or its
affiliates and no dividend or other distribution shall be made on any preferred
or common stock of any Seller Entity, provided, however, for the avoidance of
doubt, that the foregoing does not prohibit a Seller Entity from declaring a
dividend that would not be paid until after the end of the Forbearance Period;



7



--------------------------------------------------------------------------------




(c)
the independent directors of any Seller Entity shall be paid only with common
stock in such Seller Entity, except with respect to Independent Directors of
special purpose entity Seller Entity subsidiaries of AG Mortgage Investment
Trust, Inc.;

(d)
in connection with a Non-Participating Counterparty’s agreement to waive, or
forbear from exercising remedies with respect to, a default or potential default
under a repurchase agreement or similar agreement with such Non-Participating
Counterparty, if any of the Companies agrees (x) to provide any benefit or
consideration to such Non-Participating Counterparty that is more favorable than
the consideration or benefits offered hereunder (including, without limitation,
the benefit of a forbearance period of shorter duration than the Forbearance
Period and the payment of any fees in connection with such waiver or
forbearance) or (y) to any terms or conditions with such Non-Participating
Counterparty that are more favorable than the terms set forth in this Agreement,
(i) the Companies shall provide advance written notice to the Participating
Counterparties of such consideration, benefit, terms or conditions and (ii) such
consideration, benefit, terms or condition shall be deemed incorporated herein
and each of the Participating Counterparties shall be provided with such
consideration or benefit on the same terms as such Non-Participating
Counterparty, without the need of any further action on the part of any party,
except that the Companies shall take such actions as may be necessary or
reasonably requested by any Participating Counterparty to perfect the rights of
the Participating Counterparties in and to such benefits, and provided, further,
for the avoidance of doubt, that the First Forbearance Agreement does not
constitute an agreement with a Non-Participating Counterparty for purposes of
this Section 9(d);

(e)
the Companies shall cooperate fully with the Participating Counterparties and
their respective agents and professionals (legal and financial), including in
connection with any financial review or appraisal of the businesses, assets or
financial condition of the Companies, to provide the Participating
Counterparties and their respective agents and professionals with all reasonably
requested information, in all cases at the expense of the Companies. Without
limiting the foregoing, (i) upon the request of any Participating Counterparty,
and subject to compliance with the confidentiality provisions included in such
Applicable Agreement, the Companies shall grant such Participating Counterparty
and its respective professionals (including, without limitation, its lawyers,
accountants, appraisers and financial advisors) reasonable access to, and shall
as promptly as practical schedule meetings and conference calls with, management
personnel and any financial advisors or restructuring consultants retained by
the Companies, (ii) the Companies shall on or prior to the Effective Date have
created a data room with outstanding principal balance and asset information in
a form acceptable to the Participating Counterparties, including loan tapes and
CUSIP numbers for all outstanding transactions and (iii) the Companies’
financial advisor shall furnish the Participating Counterparties with reporting
each business day of all transactions entered into by the Companies on the
previous business day, including new contracts, cash inflows and outflows, asset
sales (including pricing



8



--------------------------------------------------------------------------------




information), and any settlements or accommodations, whether or not they are
permitted hereunder;
(f)
the Companies shall pay the reasonable and documented professional fees and
expenses, including legal fees, of each Participating Counterparty incurred in
connection with the consideration of the forbearance provided for herein
(including any diligence and analysis in respect thereof) and the negotiation
and execution of this Agreement and any extension or modification thereof,
including fees and expenses of a financial advisor for the Participating
Counterparties;

(g)
unless otherwise agreed upon by the Participating Counterparties, the Companies
shall make no draws upon or otherwise access extensions of credit, including any
further sales or repurchases, including, without limitation, from affiliates,
except with respect to the agreements set forth in Schedule 5 hereto concerning
the assets identified in Schedule 5;

(h)
all funds, cash collateral, income and other proceeds under or in connection
with any Applicable Agreement and/or any Applicable Assets thereunder (including
any such income or other proceeds that are in the possession of the applicable
Participating Counterparties on the date hereof and/or would otherwise be
required to be paid to the Companies pursuant to such Applicable Agreement)
shall be applied by the relevant Participating Counterparty as follows: (i)
first, to all accrued and unpaid interest (including pricing differential) owed
under such Applicable Agreement, (ii) second, to reduce the outstanding
principal amount (including any repurchase price) owed to such Participating
Counterparty under such Applicable Agreement (notwithstanding any principal
repayment schedule in the Applicable Agreement to the contrary), (iii) third, to
all other obligations owed by the Companies to the relevant Participating
Counterparty or its affiliates under such Applicable Agreement, any other
agreement or otherwise (regardless of whether the applicable Participating
Counterparty or such affiliate has a contractual right to do so under the
Applicable Agreements or any other agreement with any of the Companies), and
(iv) fourth, any further proceeds shall be subject to the lien and security
interest granted in Section 2 of the First Forbearance Agreement; provided,
however, for the avoidance of doubt, except with respect to the payment of
interest as set forth above in Section 4, that during the Forbearance Period
payments of interest (including price differential), principal, and other
obligations shall be made from income and other proceeds in accordance with the
foregoing and not based on any due dates, schedules, or other timing set forth
in the Applicable Agreements;

(i)
upon the reasonable request of any Participating Counterparty and at the
Companies’ expense, shall make, execute, endorse, acknowledge, file, record,
register and/or deliver such agreements, documents, instruments and further
assurances (including, without limitation, financing statements under the
Uniform Commercial Code of the State of New York) and take such other actions as
may be reasonably appropriate or advisable to create, perfect, preserve or
protect the security interest of the Collateral



9



--------------------------------------------------------------------------------




Agent on behalf of the Participating Counterparties granted in Section 2 of the
First Forbearance Agreement;
(j)
the Companies shall promptly notify each Participating Counterparty of the
occurrence of any Triggering Event and in any event no later than one business
day following the occurrence thereof (or, in the case of a Triggering Event
described in clauses (iii) (solely with respect to a voluntary filing), (viii)
or (xii) of the definition of “Triggering Event,” one business day prior to such
expected filing or payment), which notice shall state that such Triggering Event
occurred and set forth, in reasonable detail, the facts and circumstances that
gave rise to such Triggering Event;

(k)
the Companies shall promptly notify each Participating Counterparty and in any
event no later than one business day after receipt, of any default, event of
default, termination notices, enforcement notices, calculation statements, and
related notices and correspondences received by the Companies in connection with
any repurchase agreements with Non-Participating Counterparties or any material
indebtedness of the Companies;



10



--------------------------------------------------------------------------------




(l)
the Companies acknowledge and agree that New York Governor Andrew Cuomo’s
Executive Order No. 202.9, “Continuing Temporary Suspension and Modification of
Laws Relating to Disaster Emergency” is inapplicable to any of the Applicable
Agreements, and that the Companies will not seek to challenge or assert a claim
against any Participating Counterparty on the basis of such executive order;

(m)
the Companies shall provide notice to all Participating Counterparties promptly,
and no later than one business day after, (i) the exercise of remedies in
connection with a Triggering Event by any Participating Counterparty; or (ii)
other than the termination of the forbearance period under the First Forbearance
Agreement, the termination of any forbearance or standstill or similar agreement
by any Non-Participating Counterparty to any repurchase agreement, swap
agreement or other derivative contract with any of the Companies;

(n)
unless otherwise agreed upon by the Required Counterparties, each Seller Entity
shall not enter into any new repurchase agreements, forward transaction
agreements, hedging agreements, ISDA agreements, warehouse agreements, swap
agreements, loan agreements, and other related agreements or any transactions
thereunder or any new transactions under an Applicable Agreement or any other
similar agreement, or grant any liens upon its assets on account of the
foregoing or incur any other indebtedness of the Companies;

(o)
the Companies shall continue to make a good faith effort to undertake a
deleveraging process and use its commercially reasonable efforts to accomplish
such deleveraging; and

(p)
on a weekly basis during the Forbearance Period, the Companies shall provide
reasonably detailed written reports on the progress of the Companies in their
recapitalization and refinancing process.

10.Releases. Upon execution of this Agreement by each of the Companies and each
of the Participating Counterparties, the Companies, on behalf of themselves and
their successors or assigns (collectively, the “Releasing Parties”) releases,
waives and forever discharges (and further agrees not to allege, claim or
pursue) any and all claims, rights, causes of action, counterclaims or defenses
of any kind whatsoever whether in law, equity or otherwise (including, without
limitation, any claims relating to (i) the making or administration of
transactions under the Applicable Agreements (including any acts or omissions in
respect of margin calls, related valuations, and notice requirements),
including, without limitation, any such claims and defenses based on fraud,
mistake, duress, usury or misrepresentation, or any other claim based on
so-called “lender liability” theories, (ii) any covenants, agreements, duties or
obligations set forth in the Applicable Agreements, (iii) increased financing
costs, interest or other carrying costs, (iv) penalties, lost profits or loss of
business opportunity, (vi) legal, accounting and other administrative or
professional fees and expenses and incidental, consequential and punitive
damages payable to third parties, (vii) damages to business reputation, (viii)
any claims arising under 11 U.S.C. §§ 541-550 or any claims for avoidance or
recovery under any other federal, state or foreign law equivalent, or (ix) any
claims arising from any actual or alleged decline in the value of any Applicable
Assets during the


11



--------------------------------------------------------------------------------




Forbearance Period) which any of the Releasing Parties might otherwise have or
may have against the Participating Counterparties, their present or former
subsidiaries and affiliates or any of the foregoing’s officers directors,
employees, attorneys or other representatives or agents (collectively, the
“Releasees”) in each case on account of any conduct, condition, act, omission,
event, contract, liability, obligation, demand, covenant, promise, indebtedness,
claim, right, cause of action, suit, damage, defense, judgment, circumstance or
matter of any kind whatsoever which existed, arose or occurred at any time prior
to the date of this Agreement relating to the Applicable Agreements, this
Agreement and/or the transactions contemplated thereby or hereby (any of the
foregoing, a “Claim”). Each of the Releasing Parties expressly acknowledges and
agrees, with respect to the Claims, that it waives, to the fullest extent
permitted by applicable law, any and all provisions, rights, and benefits
conferred by any applicable U.S. federal or state law, or any principle of U.S.
common law, that would otherwise limit a release or discharge of any unknown
Claims pursuant to this paragraph. Furthermore, each of the Releasing Parties
hereby absolutely, unconditionally and irrevocably covenants and agrees with and
in favor of each Releasee that it will not sue (at law, in equity, in any
regulatory proceeding or otherwise) any Releasee on the basis of any Claim
released and/or discharged by the Releasing Parties pursuant to paragraph.
Except as provided for in Section 11 with respect to a Participating
Counterparty that breaches this Agreement, the foregoing release, covenant and
waivers of this paragraph shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby or the
termination of the Applicable Agreements, this Agreement or any provision
thereof.
11.Remedies for Breach by Participating Counterparty. Any Participating
Counterparty that fails to comply with any material term of this Agreement
during the Forbearance Period (a “Non-Complying Counterparty”), which failure
remains uncured for a period of two (2) business days following such
Participating Counterparty’s receipt of written notice of such non-compliance,
and which failure to comply has been determined by a final, non-appealable order
of a court of competent jurisdiction shall (i) be deemed immediately to have
forfeited its right to the security interest in or lien on the Collateral and
(ii) no longer be deemed a Releasee (and the release provided to such
Participating Counterparty and its related Releasees shall defease retroactively
and be of no force or effect whatsoever). For the avoidance of doubt, a
Participating Counterparty’s exercise of any rights or remedies following the
Forbearance Period shall not be deemed a breach of this Agreement. For the
avoidance of doubt, no Participating Counterparty shall be deemed a
Non-Complying Counterparty solely by virtue of such Participating Counterparty
failing to extend its agreements under Section 1 at the end of the Forbearance
Period.
12.No Waiver of Rights or Remedies. The Participating Counterparties and the
Companies agree that other than as expressly set forth herein, nothing in this
Agreement or the performance by the parties of their respective obligations
hereunder constitutes or shall be deemed to constitute a waiver of any of the
parties’ rights or remedies under the terms of such Applicable Agreement or
applicable law, all of which are hereby reserved, including without limitation,
(i) any rights that the Participating Counterparties may have to charge interest
at a post-default rate under the terms of such Applicable Agreement, and (ii)
any rights or remedies in connection with any bankruptcy proceedings in respect
of a Seller Entity (to which this Agreement shall not apply). Except as
expressly set forth in this Agreement, this Agreement is not intended to be, and
shall not be deemed or construed to be, an amendment, supplement, modification,
cure, satisfaction,


12



--------------------------------------------------------------------------------




reinstatement, novation, or release of the Applicable Agreements or any
indebtedness incurred thereunder or evidenced thereby. The parties further agree
that the running of all statutes of limitation and the doctrine of laches
applicable to all claims or causes of action that the Participating
Counterparties may be entitled to take or bring in order to enforce their rights
and remedies against the Seller Entities are, to the fullest extent permitted by
law, tolled and suspended during the Forbearance Period. This Agreement is
limited in nature and nothing herein shall be deemed to establish a custom or
course of dealing between any Participating Counterparty and any Seller Entity.
Except as set forth in Section 11 hereof, in no event shall this Agreement
extinguish the obligations for the payment of money outstanding under any
Applicable Agreement or discharge or release any collateral or other security
therefor.
13.Sale of Claims During Forbearance Period. During the Forbearance Period and
provided that no Triggering Event shall have occurred, but subject to the
provisions of Section 6 hereof, no Participating Counterparty may sell or
otherwise transfer (either directly or indirectly) any claim it may have arising
out of any Applicable Agreement to any person (other than (x) another
Participating Counterparty, (y) an affiliate of a Participating Counterparty
that expressly agrees to be bound by the terms of this Agreement, or (z) another
person that expressly agrees to be bound by the terms of this Agreement;
provided that, in the case of this clause (z), the Participating Counterparty
selling such claims shall provide prior written notice of such sale to the
Companies and the other Participating Counterparties) without the prior written
consent of the Required Counterparties. In no event shall any claims be sold or
otherwise transferred (whether directly or indirectly) to the Companies.
14.Safe Harbor. Each of the parties hereto intend (i) for this Agreement to
qualify for the safe harbor treatment provided by the Bankruptcy Code and for
each of the Participating Counterparties to be entitled to all of the rights,
benefits and protections afforded to Persons under the Bankruptcy Code with
respect to a “repurchase agreement” as defined in Section 101(47) of the
Bankruptcy Code, a “securities contract” as defined in Section 741(7) of the
Bankruptcy Code and a “master netting agreement” as defined in Section 101(38A)
of the Bankruptcy Code, and that all payments made under or pursuant to this
Agreement are deemed “margin payments” or “settlement payments,” as defined in
Section 101 of the Bankruptcy Code, (ii) for the grant of a security interest
contemplated in Section 2 of this Agreement to also be a “repurchase agreement”
as defined in Section 101(47)(v) of the Bankruptcy Code, “securities contract”
as defined in Section 741(7)(A)(xi) of the Bankruptcy Code and a “master netting
agreement” as defined in Section 101(38A) of the Bankruptcy Code, and (iii) that
each Participating Counterparty (for so long as such Participating Counterparty
is a “financial institution,” “financial participant” or other entity listed in
Section 555, 559, 561, 362(b)(6), 362(b)(7) or 362(b)(27) of the Bankruptcy
Code) shall be entitled to, without limitation, the liquidation, termination,
acceleration, netting, set-off, and non-avoidability rights afforded to parties
such as such Participating Counterparty to “repurchase agreements” pursuant to
Sections 559, 362(b)(7) and 546(f) of the Bankruptcy Code, “securities
contracts” pursuant to Sections 555, 362(b)(6) and 546(e) of the Bankruptcy Code
and “master netting agreements” pursuant to Sections 561, 362(b)(27) and 546(j)
of the Bankruptcy Code. The parties hereto further acknowledge and agree that if
any Participating Counterparty is an “insured depository institution,” as such
term is defined in the Federal Deposit Insurance Act, as amended (“FDIA”), then
this Agreement hereunder is a “qualified financial contract,” as that term is
defined in FDIA and any


13



--------------------------------------------------------------------------------




rules, orders or policy statements thereunder (except insofar as the type of
assets subject to this Agreement would render such definition inapplicable). The
parties hereto further acknowledge and agree that this Agreement constitutes a
“netting contract” as defined in and subject to Title IV of the Federal Deposit
Insurance Corporation Improvement Act of 1991 (“FDICIA”) and each payment
entitlement and payment obligation under any Transaction shall constitute a
“covered contractual payment entitlement” or “covered contractual payment
obligation,” respectively, as defined in and subject to FDICIA (except insofar
as a party is not a “financial institution” as that term is defined in FDICIA).
The parties agree that the terms of Section 1 and Section 2 and the related
defined terms of the form of bilateral template entitled “Full-Length Omnibus
(for use between U.S. G-SIBs and Corporate Groups)” published by ISDA on
November 2, 2018 (currently available on the 2018 ISDA U.S. Resolution Stay
Protocol page at www.isda.org), are hereby incorporated into and form a part of
this Agreement, and for such purposes this Agreement shall be deemed a “Covered
Agreement,” each party that is a Covered Entity shall be deemed a “Covered
Entity” and each party (whether or not it is a Covered Entity) shall be deemed a
“Counterparty Entity” with respect to each other party that is a Covered Entity.
For purposes of the foregoing sentence “Covered Entity” means any of the
following: (i) a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b); (ii) a “covered bank” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 47.3(b); or (iii) a
“covered FSI” as that term is defined in, and interpreted in accordance with, 12
C.F.R. § 382.2(b).
15.No Admissions Concerning Non-Participating Counterparties. Nothing in this
Agreement, or in connection with negotiating, entering into, or performing
obligations under this Agreement, shall constitute an admission by any of the
Companies with respect to any repurchase agreements or any related agreements
with any Non-Participating Counterparties.
16.Governing Law; Jurisdiction; Waiver of Jury Trial.
(a)
This Agreement shall be governed by and construed and interpreted in accordance
with the laws of the State of New York, notwithstanding its conflict of laws
principles or any other rule, regulation or principle that would result in the
application of any other state’s law.

(b)
EACH PARTY HERETO HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR
FEDERAL COURT LOCATED WITHIN THE BOROUGH OF MANHATTAN, CITY OF NEW YORK, STATE
OF NEW YORK AND APPELLATE COURTS FROM EITHER OF THEM AND IRREVOCABLY AGREES THAT
ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE
LITIGATED IN SUCH COURTS. EACH PARTY HERETO EXPRESSLY SUBMITS AND CONSENTS TO
THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS.

(c)
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR



14



--------------------------------------------------------------------------------




THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY).




15



--------------------------------------------------------------------------------




17.Entire Agreement. This Agreement, together with all Applicable Agreements to
which the parties are bound, the First Forbearance Agreement, and the Security
Documents constitute the entire agreement of the parties hereto with respect to
the subject matter hereof and supersede all prior and contemporaneous agreements
and understandings relating to any Acknowledged Events of Default.
18.Modifications. No part or provision of this Agreement may be changed,
modified, waived, discharged or terminated except by mutual written agreement of
all of the parties hereto. Except as so mutually agreed, the Companies agree
that, during the Forbearance Period, they will not permit any party hereto to be
relieved of any of its obligations hereunder or take any similar action that
would have a comparable effect.
19.Defined Terms. The definitions set forth in this Agreement are for
convenience only and shall have no bearing on the characterization of any
agreement or qualification of any agreement for the protections afforded in 11
U.S.C. §§ 362, 546, 555-561.
20.Successors and Assigns. This Agreement shall inure to the benefit of and bind
each of the parties and their respective successors and assigns.
21.Headings. The headings used in this Agreement are for convenience only and
will not be deemed to limit, amplify or modify, the terms of this Agreement.
22.Counterparts. This Agreement may be executed in counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same instrument, and the words “executed,”
signed,” “signature,” and words of like import as used above and elsewhere in
this Agreement or in any other certificate, agreement or document related to
this transaction shall may include, in addition to manually executed signatures,
images of manually executed signatures transmitted by facsimile or other
electronic format (including, without limitation, “pdf”, “tif” or “jpg”) and
other electronic signatures (including, without limitation, any electronic
sound, symbol, or process, attached to or logically associated with a contract
or other record and executed or adopted by a person with the intent to sign the
record).  The use of electronic signatures and electronic records (including,
without limitation, any contract or other record created, generated, sent,
communicated, received, or stored by electronic means) shall be of the same
legal effect, validity and enforceability as a manually executed signature or
use of a paper-based record-keeping system to the fullest extent permitted by
applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act
and any other applicable law, including, without limitation, any state law based
on the Uniform Electronic Transactions Act or the Uniform Commercial Code.
23.Certain Definitions.
(a)
“Aggregate Securities Net Loss” shall mean, as determined on any date of
determination, the aggregate net losses incurred from and including April 10,
2020 by a Participating Counterparty in connection with one or more sales of
Securities Assets.



16



--------------------------------------------------------------------------------




(b)
“Collateral Agent” shall mean Wilmington Trust as collateral agent for the
Participating Counterparties, or such other collateral agent as agreed by the
Companies and the Participating Counterparties.

(c)
“Intercreditor Agreement” shall mean that certain Intercreditor and
Subordination Agreement dated as of April 10, 2020, among Wilmington Trust as
the Senior Collateral Agent, AG REIT Management, LLC as Subordinated Lender and
AG Mortgage Investment Trust, Inc., on behalf of itself and the Seller Entities.

(d)
“Loan Assets” shall mean Applicable Assets that are mortgage loans, REO
properties and interests therein (other than Securities Assets).

(e)
“Loan Balance” shall mean, as determined as of the date of any sale of Loan
Assets, the principal amount owed to a Participating Counterparty under the
Applicable Agreements in respect of the Loan Assets subject to such sale.

(f)
“Non-Participating Counterparties” shall mean counterparties under repurchase
agreements and other related agreements similar in nature to the Applicable
Agreements with any one or more of the Companies, other than the Participating
Counterparties.

(g)
“Pro Rata Realized Losses” shall mean for each Participating Counterparty a
fraction the numerator of which is an amount equal to such Participating
Counterparty’s realized losses and the denominator of which is the sum of all
Participating Counterparties’ realized losses, in each case, calculated upon the
close-out of all of the transactions under the applicable Applicable Agreements
(with realized losses being determined in each instance (after giving effect to
the netting and setoff of any cash collateral or other margin held by such
Participating Counterparty) by either (i) a disposition (including a
Participating Counterparty’s buying in) of the related Applicable Assets within
30 days following the expiration of the Forbearance Period and in accordance
with such Applicable Agreement or (ii) agreement of the Companies, in
consultation with the Required Counterparties).

(h)
“Pro Rata UPB Share” shall mean for each Participating Counterparty a fraction
the numerator of which is the unpaid principal balances (net of any cash
collateral or other margin) for such Participating Counterparty’s Applicable
Agreements and the denominator of which is an amount equal to the sum of the
unpaid principal balances (net of any cash collateral or other margin) for all
of the Applicable Agreements, in each case, based on the unpaid principal
balances (net of any cash collateral or other margin) as set forth on Schedule 6
hereto.

(i)
“Required Counterparties” shall mean the Participating Counterparties listed on
Schedule 7 hereto.

(j)
“Securities Assets” shall mean Applicable Assets that are securities.



17



--------------------------------------------------------------------------------




(k)
“Securities Balance” shall mean, as determined as of April 10, 2020, the
aggregate amount owed to a Participating Counterparty under the Applicable
Agreements in respect of Securities Assets.

(l)
“Security and Collateral Agency Agreement” shall mean that certain Security and
Collateral Agency Agreement dated as of April 10, 2020, among the Companies,
Wilmington Trust, National Association, as agent for the First Forbearance
Counterparties, and the First Forbearance Counterparties.

(m)
“Security Documents” shall mean the Security and Collateral Agency Agreement,
and any custodial, account and other agreements necessary to perfect the liens
granted in the Security and Collateral Agency Agreement, each in form and
substance satisfactory to the First Forbearance Counterparties.

(n)
“Triggering Event” shall mean any of the following:

(i)
the failure of any Company to comply with any term, condition, or covenant set
forth in this Agreement or any of the Security Documents or the Intercreditor
Agreement;

(ii)
the inaccuracy of any representation or warranty made by the Companies herein in
any material respect on or as of the date made;

(iii)
the filing of a voluntary bankruptcy with respect to any of the Companies, or
the filing of an involuntary bankruptcy petition (other than an involuntary
bankruptcy petition filed by any of the Participating Counterparties) with
respect to any of the Companies and the petition is not controverted within 10
days or is not dismissed within 15 days after the filing thereof;

(iv)
a custodian, receiver, liquidator, trustee, monitor, sequestrator or similar
official is appointed out of court with respect to any Seller Entity, or with
respect to all or any substantial part of the assets or properties of the Seller
Entities;

(v)
the CMBX.NA.AAA.13 Index has remained 20% below the level of the CMBX.NA.AAA.13
Index as of the commencement of the Forbearance Period for three (3) consecutive
trading days;

(vi)
any of the Seller Entities shall make a dividend or other distribution on any
preferred or common stock, provided, however, for the avoidance of doubt, that
the foregoing shall not apply to a Seller Entity declaring a dividend that would
not be paid until after the end of the Forbearance Period;

(vii)
the independent directors of any Seller Entity shall receive compensation other
than common stock in such Seller Entity, except with respect to Independent
Directors of special purpose entity Seller Entity subsidiaries of AG Mortgage
Investment Trust, Inc.;



18



--------------------------------------------------------------------------------




(viii)
except as agreed to by the Participating Counterparties, any payments shall be
made to or liens or collateral granted for the benefit of any repurchase
agreement, forward transaction agreement, hedging agreement, ISDA agreement,
warehouse agreement, swap agreement, or loan agreement counterparty, including
without limitation the Participating Counterparties (other than as expressly set
forth in this Agreement) or to any agent or lender with respect to any material
indebtedness of the Companies;

(ix)
the exercise of remedies in connection with a Triggering Event by any
Participating Counterparty;

(x)
unless otherwise agreed upon by the Participating Counterparties, payment being
made by the Companies to any repurchase agreement counterparty, including
without limitation the Participating Counterparties and the Non-Participating
Counterparties (other than as expressly set forth herein); provided that no
Triggering Event shall be deemed to have occurred pursuant to the foregoing
clause (viii) or (x) due to any Seller Entity complying with its obligations as
lender, buyer or other type of financing provider under any financing,
repurchase transaction or similar arrangement;

(xi)
the receipt by any of the Participating Counterparties from, or the publication
by, any of the Companies of any threat of litigation (other than in connection
with a breach of this Agreement by a Participating Counterparty);

(xii)
the commencement of any lawsuit by any of the Companies against any
Participating Counterparty arising out of or with respect to, or in connection
with, any repurchase agreements, or any related agreements (other than in
connection with a breach of this Agreement by a Participating Counterparty);

(xiii)
the failure by any Company to take actions within such Company’s control within
two (2) business days of actual notice to, or actual knowledge by, such Company
to have the DTC repo tracker turned “off” with respect to assets subject to the
relevant Applicable Agreements;

(xiv)
the failure of any Company to remit to the applicable Participating Counterparty
income or proceeds received by such Company with respect to assets subject to
the relevant Applicable Agreements within one (1) business day of actual notice
to, or actual knowledge by, such Company of receipt of such income or proceeds;

(xv)
the Security Documents cease to create a valid and perfected first priority
security interest in the Collateral after such perfection occurs in accordance
with the terms of the First Forbearance Agreement and the Security Documents; or



19



--------------------------------------------------------------------------------




(xvi)
any Company shall take any actions within such Company’s control to have the DTC
repo tracker turned “on” with respect to assets subject to the relevant
Applicable Agreements.



[SIGNATURES APPEAR ON FOLLOWING PAGES]


20



--------------------------------------------------------------------------------






SELLER ENTITIES:

AG MORTGAGE INVESTMENT TRUST, INC., as a Seller Entity
By: /s/ Raul E. Moreno    
Name: Raul E. Moreno
Title: General Counsel


AG MIT CMO, LLC, as a Seller Entity
By: AG MIT, LLC, its Sole Member
By: AG MORTGAGE INVESTMENT TRUST, INC., its Member
By: /s/ Raul E. Moreno    
Name: Raul E. Moreno
Title: General Counsel


By: AG MIT, LLC, as a Seller Entity
By: AG MORTGAGE INVESTMENT TRUST, INC., its Member
By: /s/ Raul E. Moreno    
Name: Raul E. Moreno
Title: General Counsel


By: GCAT 2020-23A, LLC, as a Seller Entity
By: /s/ Raul E. Moreno    
Name: Raul E. Moreno
Title: Authorized Signatory


By: GCAT 2020-23B, LLC, as a Seller Entity
By: /s/ Raul E. Moreno    
Name: Raul E. Moreno


21



--------------------------------------------------------------------------------




Title: Authorized Signatory


AG MIT INTERNATIONAL LLC, as a Seller Entity
By: AG MIT, LLC, its Member
By: AG MORTGAGE INVESTMENT TRUST, INC., its Member
By: /s/ Raul E. Moreno    
Name: Raul E. Moreno
Title: General Counsel


AG MIT CMO EC LLC, as a Seller Entity
By: AG MIT RES LLC, its Sole Member
By: AG MIT CMO, LLC, its Sole Member
By: AG MIT, LLC, its Sole Member
By: AG MORTGAGE INVESTMENT TRUST, INC., its Member
By: /s/ Raul E. Moreno    
Name: Raul E. Moreno
Title: General Counsel


AG MIT RES LLC, as a Seller Entity
By: AG MIT CMO, LLC, its Sole Member
By: AG MIT, LLC, its Sole Member
By: AG MORTGAGE INVESTMENT TRUST, INC., its Member
By: /s/ Raul E. Moreno    
Name: Raul E. Moreno
Title: General Counsel


22



--------------------------------------------------------------------------------






AG MIT CREL III, LLC, as a Seller Entity
By: AG MIT CMO, LLC, its Sole Member
By: AG MIT, LLC, its Sole Member
By: AG MORTGAGE INVESTMENT TRUST, INC., its Member
By: /s/ Raul E. Moreno    
Name: Raul E. Moreno
Title: General Counsel


AG MIT WFB1 2014 LLC, as a Seller Entity
By: AG MIT WLG LLC, its Sole Member
By: AG MIT, LLC, its Sole Member
By: AG MORTGAGE INVESTMENT TRUST, INC., its Member
By: /s/ Raul E. Moreno    
Name: Raul E. Moreno
Title: General Counsel


AG MIT ARC, LLC, as a Seller Entity
By: AG MORTGAGE INVESTMENT TRUST, INC., its Member
By: /s/ Raul E. Moreno    
Name: Raul E. Moreno
Title: General Counsel


AG MIT HC, L.L.C., as a Seller Entity
By: AG MIT WLG LLC, its Sole Member
By: AG MIT, LLC, its Sole Member


23



--------------------------------------------------------------------------------




By: AG MORTGAGE INVESTMENT TRUST, INC., its Member
By: /s/ Raul E. Moreno    
Name: Raul E. Moreno
Title: General Counsel


AG MIT RPL TRS LLC, as a Seller Entity
By: AG MORTGAGE INVESTMENT TRUST, INC., its Member
By: /s/ Raul E. Moreno    
Name: Raul E. Moreno
Title: General Counsel




24



--------------------------------------------------------------------------------






BUYER ENTITIES:


BANK OF AMERICA, N.A.,
as a Participating Counterparty


By: /s/ Michael J. Berg    
Name: Michael J Berg.    
Title: Director    




BOFA SECURITIES, INC.,
as a Participating Counterparty


By: /s/ Michael J. Berg    
Name: Michael J Berg.    
Title: Director    




CREDIT SUISSE SECURITIES (USA) LLC,
as a Participating Counterparty


By: /s/ Margaret Dellafera    
Name: Margaret Dellafera    
Title: Authorized Signatory    




CREDIT SUISSE AG, a company incorporated in Switzerland, acting through its
Cayman Islands Branch, as a Participating Counterparty


By: /s/ Margaret Dellafera    
Name: Margaret Dellafera    
Title: Authorized Signatory    


By: /s/ Elie Chau    
Name: Elie Chau    
Title: Vice President    




CREDIT SUISSE INTERNATIONAL,
as a Participating Counterparty


By: /s/ Jason O’Brien    
Name: Jason O’Brien    


25



--------------------------------------------------------------------------------




Title: Managing Director    


By: /s/ Masahi Washida    
Name: Masahi Washida    




BARCLAYS CAPITAL INC.,
as a Participating Counterparty


By: /s/ Robert Silverman    
Name: Robert Silverman    
Title: Managing Directoe    




BARCLAYS BANK PLC,
as a Participating Counterparty


By: /s/ Robert Silverman    
Name: Robert Silverman    
Title: Managing Directoe    




WELLS FARGO BANK, N.A.,
as a Participating Counterparty


By: /s/ Kevin Graves    
Name: Kevin Graves    
Title: Director    




WELLS FARGO SECURITIES, LLC,
as a Participating Counterparty


By: /s/ Kevin Graves    
Name: Kevin Graves    
Title: Director    




26



--------------------------------------------------------------------------------





SCHEDULE 1


Participating Counterparties




27



--------------------------------------------------------------------------------





SCHEDULE 2


Applicable Agreements






28



--------------------------------------------------------------------------------






SCHEDULE 3


Budget


29



--------------------------------------------------------------------------------





SCHEDULE 4


Notices of Default




30



--------------------------------------------------------------------------------






SCHEDULE 5


Excepted Agreements






31



--------------------------------------------------------------------------------








SCHEDULE 6


Unpaid Principal Balances






32



--------------------------------------------------------------------------------








SCHEDULE 7


Required Counterparties














































    


33

